IN THE SUPREME COURT OF THE STATE OF DELAWARE

GIBSON HALL,                             §
                                         §
      Defendant Below,                   §   No. 363, 2018
      Appellant,                         §
                                         §   Court Below—Superior Court
      v.                                 §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 88004234DI (N)
                                         §
      Plaintiff Below,                   §
      Appellee.                          §

                          Submitted: July 27, 2018
                          Decided:   August 17, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                     ORDER

      After consideration of the notice to show cause and the response, the Court

concludes that:

      (1)    On July 16, 2018, the appellant, Gibson Hall, filed a notice of appeal

from a Superior Court order, dated June 18, 2018, denying his motion for transcripts.

Hall sought the transcripts to provide documentation in support of postconviction

relief. The Senior Court Clerk issued a notice directing Hall to show cause why this

appeal should not be dismissed based upon this Court’s lack of jurisdiction to hear

an interlocutory appeal in a criminal matter. In his response to the notice to show

cause, Hall argues that the order denying his motion for transcripts is final and

immediately appealable.
       (2)    Hall is mistaken.      Under the Delaware Constitution only a final

judgment may be reviewed by the Court in a criminal case.1 The Superior Court’s

June 18, 2018 order denying Hall’s motion for transcripts is an interlocutory order.2

The denial of a motion for transcripts is not appealable as a final order before entry

of a final judgment on a motion for postconviction relief.3 In denying Hall’s motion

for transcripts the Superior Court noted that a motion for postconviction relief would

likely be subject to summary dismissal under Superior Court Criminal Rule 61(d)(2),

but Hall did not file a motion for postconviction relief and the Superior Court did

not deny a motion for postconviction relief in the June 18, 2018 order.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                                 BY THE COURT:
                                                 /s/ Leo E. Strine, Jr.
                                                 Chief Justice




1
  Del. Const. art. IV, § 11(1)(b).
2
  See, e.g., Davis v. State, 2014 WL 4243634, at *1 (Del. Aug. 26, 2014) (holding that order
denying motion for transcripts to pursue further postconviction remedies was interlocutory).
3
  Id.

                                             2